Case 2:14-cv-08725-CAS-AGR Document 98 Filed 10/21/19 Page 1 of 1 Page ID #:8936

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV14-8725-CAS(AGRx)                                           Date   October 21, 2019
 Title             JEFFREY I. GOLDEN, ETC. v. O’MELVENY & MYERS, LLP; ET AL.



 Present: The Honorable            CHRISTINA A. SNYDER, U.S. DISTRICT JUDGE
                Catherine Jeang                             Laura Elias                         N/A
                 Deputy Clerk                        Court Reporter / Recorder                Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Jason Komorsky                                          Kevin Rosen
                       Jerrold Bregman                                        Blake Shinoda
                        Steven Gubner
 Proceedings:                 PLAINTIFF’S MOTION TO VACATE THE FINAL ARBITRATION
                              AWARD (Filed 09/09/2019)[80]

                              DEFENDANTS’ MOTION FOR ORDER CONFIRMING ARBITRAL
                              AWARD (Filed 09/09/2019)[84]

      Hearing held and counsel are present. Tentative order provided. The Court
confers with counsel and counsel argue. The Court takes the above-referenced motions
under submission.




                                                                                        00      :       50
                                                               Initials of Preparer           CMJ




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
